DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection.

Objections and Rejections Withdrawn
Amendments to the claims overcome the objection to claim 25 set forth in the prior Office action.  Therefore, the objection is withdrawn.
Amendments to the claims overcome the rejection of claims 1-30 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-30 under 35 USC 103 are withdrawn.  New rejections are presented below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11-13, 16-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., and U.S. Patent Application Publication 20070163093 by Wright et al.
As to claim 1, Baernthol teaches an autonomously operated washing and drying device comprising a pair of pivot shafts 1 (fig. 5) affixed to opposite sides of a tub 2 in axial alignment with a pivot axis, the pair of pivot shafts 1 being configured to suspend the tub 2 from a support structure 17 (fig. 2), the suspended tub 2 rotating about the pivot axis through a range of rotational angles from an upturned orientation (fig. 5) to an inverted orientation (fig. 4); a drum 3 (fig. 4) configured to receive therein at least one deformable article for washing and drying, the drum 3 comprising a plurality of perforations 11a, 11b (fig. 6) for air and liquid ingress into the drum, and an opening at a front end configured for receiving the at least one deformable article therethrough in the upturned orientation (fig. 5) and a drive end opposite the front end configured to operably couple to a drive shaft (fig. 3); a tub 2 configured to receive the drum 3 therein (fig. 2); a drive motor 16 (fig. 3) configured to operably engage a drive shaft for spinning the drum about a spin axis 4 (fig. 6) extending from the drive end to the front end, the spin axis being substantially orthogonal to the pivot axis (fig. 3); a pivot motor (para. 16) configured to operably engage one of the pair of pivot shafts to rotate the tub about the pivot axis such that the opening 31 of the drum suspended therein moves bidirectionally through the range of rotational angles from the upturned orientation to the inverted orientation (figs. 2-5); and a controller (although not explicitly taught, a controller would be an inherent and necessary component to operate the device) in operable communication with the pivot motor and drive motor 16, the controller configured to instruct the pivot motor to rotate the tub 2 to the upturned orientation for receiving the at least one deformable article into the opening of the suspended drum (fig. 5, para. 22), instruct the pivot motor to rotate the tub 2 to a wash orientation between the upturned orientation and the inverted orientation (fig. 2, para. 23), instruct the pivot motor to rotate the tub 2 to the inverted orientation (fig. 4, para. 29), and execute a washing routine and a drying routine based on wash and dry parameters comprising instructing the drive motor to spin the drum about the spin axis at the wash orientation (paras. 15 and 27).
Baernthol does not teach a rigid frame surrounding the tub such that the tub is suspended within the frame by springs, the rigid frame being connected to the pivot shafts instead of the tub.  However, one of ordinary skill in the art would have recognized as obvious to suspend the tub from a frame with springs.  Aydogdu teaches a washing and drying device (para. 3) comprising a tub 6 suspended within a rigid frame 2 by springs 12 (fig. 7) for the purpose of absorbing vibrations during rotation of the drum (para. 55).  One of ordinary skill in the art would therefore had motivated to include springs in the device of Baernthol for the known purpose of absorbing vibrations.  Furthermore, Nakanishi teaches a washing machine in which a tub 10 (fig. 1) is suspended within a rigid frame 2 by dampers 16 to absorb vibrations.  Notably, Nakanishi teaches that its tub is suspended within its rigid frame along a tub tilting range of 5 to 60 degrees relative to its rigid frame (para. 29).  One of ordinary skill in the art would have been motivated to modify the device taught by Baernthol to have the tub suspended in a rigid frame by springs in order to dampen vibrations, as explicitly taught by Aydogdu, with a reasonable expectation of success based on the teachings of Nakanishi, which teaches that a tub can be suspended within a rigid frame even upon angular displacement of the tub within the frame, which may be exhibited upon pivoting of the tub of Baernthol to upturned and inverted orientations.  One of ordinary skill in the art would have employed routine engineering to adapt the known frame and suspension springs taught by Aydogdu and Nakanishi to the device taught by Baernthol.
While Baernthol does not teach that its motor housing is disposed about the drive shaft, one of ordinary skill in the art would have recognized as obvious that the motor may be disposed at a rear of the tub about a drive shaft, which is common and well-known in the art.
Baernthol does not teach that its motor for spinning the drum is a bidirectional motor.  However, one of ordinary skill in the art would have recognized as obvious to use a bidirectional motor in the device of Baernthol.  Wright teaches that a motor that can reverse the rotation direction of the drum allows for uniformity of dehydration of the fabric load and uniformity of fluid distribution throughout the fabric load (para. 78).  One of ordinary skill in the art would have been motivated to use a bidirectional motor in the device of Baernthol to achieve the advantageous known benefit taught by Wright.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Baernthol teaches a removable door 30 to selectively seal the opening (fig. 1).
As to claim 11, Baernthol teaches an air orifice (at 8, fig. 1) through which air is drawn during a drying routine configured to receive an external air vent hose 6.  Baernthol does not teach that the door comprises the orifice, but one of ordinary skill in the art would have recognized as obvious that locating the air orifice at the adjacent door would have been a matter of engineering design choice that would have been achieved with routine engineering to achieve the results intended by Baernthol with a reasonable expectation of success.  Additionally, while Baernthol teaches that the air orifice is an air inlet, not outlet, the reversal of flow direction would have been recognized as an obvious modification by one of ordinary skill in the art with predictable results that would achieve the intended function taught by Baernthol (see MPEP 2144.04(VI)(A)).
As to claim 12, Baernthol teaches an air orifice (at 9, fig. 2; which could be an inlet as discussed above) at the drive end of the tub such that heated air flows through the drum from the inlet to outlet orifices.
As to claim 13, Baernthol teaches that the air inlet orifice (at 9, fig. 2) is adjacent a top of the tub and the air outlet orifice (at 8) is adjacent another of the top or bottom of the tub and the air travels diagonally through the drum (para. 25).
As to claim 16, Baernthol teaches that the pivot shafts engage opposing sides of the rigid frame that extend between a front of the frame parallel to the front of the tub and a back of the frame parallel to the drive end of the tub (fig. 2).
As to claim 17, Baernthol teaches that the shafts are supported by bearings (fig. 3, also note that supportive shaft bearings were well-known and common in the art) on a corresponding support.  Although Baernthol does not depict the location of its pivot motor, based on its drawings and disclosure, one of ordinary skill in the art would have recognized as obvious that the pivot motor would be on a corresponding support pillar of a pivot shaft.
As to claim 18, Baernthol teaches that the pivot shaft suspends the rigid frame above a support surface or receiving container by a height greater than a distance from the pivot axis to a front or back of the frame (figs. 4 and 5), and the pivot axis is substantially aligned with a center of gravity of the device (fig. 3).
As to claim 19, Baernthol teaches that the drum is controlled to rotate about the pivot axis to the inverted orientation and that the drum is cylindrical and has a conical taper adjacent the front end (fig. 4).
As to claim 20, Baernthol teaches that the upturned orientation has a range of angles between 45 and 90 degrees (fig. 5) and the inverted orientation has a range of angles between about 40 to 90 degrees (fig. 4).
As to claim 21, Baernthol teaches that the spin axis is substantially horizontal at the wash orientation (fig. 2).
As to claim 22, Baernthol teaches that the spin axis is inclined at an angle of about 1 to 20 degrees at the wash orientation (fig. 2, para. 23).
As to claim 26, Baernthol teaches that the tub has a cleaning water inlet (at 19, figs. 1 and 2) on an upper half of the tub, a wastewater outlet 28, and an air orifice (at 9).  While Baernthol teaches that the air orifice is an air outlet, not inlet, the reversal of flow direction would have been recognized as an obvious modification by one of ordinary skill in the art with predictable results that would achieve the intended function taught by Baernthol (see MPEP 2144.04(VI)(A)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., and U.S. Patent Application Publication 20070163093 by Wright et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20120304704 by Ponnaganti et al.
As to claim 2, Baernthol does not teach an encoder on a pivot shaft that sends a signal indicative of a rotational angle of the shaft and execute instructions based on the signal.  However, one of ordinary skill in the art would have recognized as obvious to modify the device taught by Baernthol to have an encoder on its shaft.  The use of encoders on shafts in washing devices was well-known and common in the art for their intended purpose of determining a rotational angle of the shaft (see Ponnaganti, para. 37).  One of ordinary skill in the art would therefore had clear motivation to use an encoder to generate a signal to cause the controller to execute washing and drying routine instructions based on a detected position of the pivot shaft since Baernthol teaches that the tub should be in a particular position during the washing and drying routine (para. 23).  Therefore, the claimed invention would have been obvious at the time it was filed. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., and U.S. Patent Application Publication 20070163093 by Wright et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20170121881 by Yang et al.
As to claim 3, Baernthol does not teach an accelerometer to detect a degree of rotation of the tub about the pivot axis.  However, one of ordinary skill in the art would have recognized as obvious to modify the device taught by Baernthol to have an accelerometer.  The use of accelerometers to determine the inclination angle of a washing device tub was known in the art as an application of an accelerometer as it is intended to function (see Yang, para. 32).  One of ordinary skill in the art would therefore had clear motivation to use an accelerometer to communicate with the controller since Baernthol teaches that the tub should be in a particular position during the washing and drying routine (para. 23), the position being a criticality for proper function of the device of Baernthol.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., and U.S. Patent Application Publication 20070163093 by Wright et al. as applied to claim 4 above, and further in view of U.S. Patent Application Publication 20070151042 by Bringewatt et al.
As to claim 6, Baernthol does not teach a stage to hold and release its door for selective engagement with the opening, the drive of the stage being in communication with the controller.  However, one of ordinary skill in the art would have recognized as obvious to modify the device taught by Baernthol to have a movable stage to selectively engage the door with the opening.  Bringewatt teaches a washing device with a movable stage 30, 32 (and associated components) to hold and release door 29 from the opening of the drum (figs. 3 and 4, paras. 42-45).  Bringewatt teaches that its stage provides the benefits of selectively engaging the door with the drum and also of having a drive that can be controlled (para. 45).  One of ordinary skill in the art would have been motivated to modify the device taught by Baernthol to have the movable stage of Bringewatt for the purpose of providing drivable selective engagement of the door, as taught by Bringewatt.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 7, Bringewatt teaches that the stage removes and seats the door within the opening with the spin axis at a door removal and seating angle (figs. 3 and 4, para. 43).
As to claim 8, Bringewatt teaches that the door removal and seating angle is at a wash orientation (figs. 3 and 4, para. 43).
As to claim 9, the stage is capable of being controlled to seat the door before a washing routine and remove the door following a drying routine.  One of ordinary skill in the art would have also recognized as obvious to seat and remove the door at those times in order to insert and remove fabrics for washing and drying.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., U.S. Patent Application Publication 20070163093 by Wright et al., and U.S. Patent Application Publication 20070151042 by Bringewatt et al. as applied to claim 7 above, and further in view of DE102017211073B3 by Fedke et al.
As to claim 10, Bringewatt does not teach how its door is connected to its movable stage, and therefore does not teach actuatable suctions (i.e. suction cups) for holding the door.  However, one of ordinary skill in the art would have recognized as obvious to use suctions to hold the door as they were known in the art for the particular purpose of holding a washing device door for opening (see Fedke, para. 8).  One of ordinary skill in the art would have recognized as obvious to use a suction for holding the door, as was known in the art, with an actuatable piston (note Bringewatt teaches the use of pneumatic cylinders for opening its door) to pull on the suction to generate suction and open the door, for the intended purpose of holding and opening the door with a reasonable expectation of success.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 14, Baernthol does not teach an actuatable latch to retain the door in a sealed position.  However, one of ordinary skill in the art would have recognized as obvious to have an actuatable latch on the door of Baernthol.  Actuatable latches on doors of washing devices are well-known and common in the art for the purpose of retaining the door in a closed position to prevent hazards that may arise if the door is opened during certain periods of device operation (see Aydogdu, paras. 4, 14, 15; Wright, para. 71; Fedke, paras. 43, 44).  One of ordinary skill in the art would have been motivated to have an actuatable latch on the door of Baernthol for its known purpose with expected results.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., and U.S. Patent Application Publication 20070163093 by Wright et al. as applied to claim 1 above, and further in view of DE102012001830A1 by Bringewatt et al. (hereinafter “Bringewatt ‘830”) and U.S. Patent Application Publication 20110076115 by Page et al.
As to claim 23, Baernthol does not teach that its controller is in communication with a network and is configured to receive wash and dry parameters via the network.  However, one of ordinary skill in the art would have recognized that receiving parameters from a network was well-known and common in the art.  Bringewatt ‘830 teaches the use of a database to retrieve wash and dry parameters (paras. 12-13), and Page teaches the use of wired and wireless data communication (para. 74).  One of ordinary skill in the art would have recognized as obvious to employ communication with a database via a network for the known and typical purpose of retrieving parameters with a reasonable expectation of success.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., and U.S. Patent Application Publication 20070163093 by Wright et al. as applied to claim 1 above, and further in view of DE102012001830A1 by Bringewatt et al. (hereinafter “Bringewatt ‘830”).
As to claim 24, Baernthol does not teach an autonomous separating and sorting robot.  However, one of ordinary skill in the art would have recognized as obvious to use an autonomous separating and sorting robot with the device of Baernthol.  Bringewatt ‘830 teaches an autonomous loader to provide articles to a washing device that determines characteristics of the article, communicates the characteristics to the washing device, and determines wash parameters based on the characteristics (paras. 9, 12, 13).  Bringewatt ‘830 teaches that determining characteristics by an autonomous loader allows for a proper washing routine to be selected to, for example, prevent white laundry from being washing with colored laundry (para. 13).  One of ordinary skill in the art would have recognized as obvious to provide an autonomous separating and soring robot, of a type well-known and common in the art of industrial washing applications, with the capability of determining fabric characteristics to ensure a proper washing routine is performed, as taught by Bringewatt ‘830.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 25, Bringewatt ‘830 teaches the use of a look up table in a database (para. 12) and further teaches that color may be a characteristic used to determine a suitable washing routine (para. 13).  One of ordinary skill in the art would have recognized as obvious to use a look up table to cross reference the characteristics of the fabric, as such operation would be necessary for the automatic setting of a washing routine taught by Bringewatt ‘830 (see para. 13).  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., and U.S. Patent Application Publication 20070163093 by Wright et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20110076115 by Page et al.
As to claim 27, Baernthol does not teach an autonomously operated loader above its rigid frame.  However, one of ordinary skill in the art would have recognized as obvious to use an autonomously operated loader with the device of Baernthol.  Page teaches an autonomously operated loader (fig. 3) to be positioned above a washing and drying device (paras. 41-42).  Page teaches that its loader facilitates moving articles into and out of washing and drying devices (para. 3), and further teaches movement of the loader such that articles may be loaded into a washing machine in its loading position (paras. 48-49).  One of ordinary skill in the art would have further recognized as obvious to configure the controller of Baernthol to communicate with the loader in order to provide the expected benefit of releasing the articles at the appropriate position for proper loading (see Page, para. 55).  One of ordinary skill in the art would have been motivated to use the loader of Page with the device of Baernthol in order to provide a means to load the washing and drying device, as well as to provide automated loading of the device.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 28, Page teaches that its loaded is configured to drive on rails to a stopping position (para. 41).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., U.S. Patent Application Publication 20070163093 by Wright et al., and U.S. Patent Application Publication 20110076115 by Page et al. as applied to claim 27 above, and further in view of U.S. Patent 1886916 granted to Storch.
As to claim 29, Page does not teach a holding volume adjacent a downspout with an actuated wall between the holding volume and the downspout for releasing articles into an opening of a washing and drying device.  However, one of ordinary skill in the art would have recognized as obvious to have a holding volume in view of Storch.  Storch teaches a holding volume 10 adjacent a downspout (fig. 2) with actuated walls 16, 17, 18.  Storch teaches that the holding volume allows for time and labor savings since it allows charging the holding volume with three loads at once (p. 2, ll. 79-116).  One of ordinary skill in the art would have been motivated to use the holding volume and associated actuated walls in order to realize time and labor savings by allowing multiple loads of fabrics to be charged into the volume at once.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 30, one of ordinary skill in the art would have recognized as obvious to use an open topped bin and associated bin tipper with the loader of Page and holding volume of Storch, for example, such as a configuration of a drum of another washing and/or drying device of a prior treatment process, the drum functionable as a bin to discharge fabrics onto the loader of Page (see Page, para. 23, noting that its loader is intended to transport to and from various washing and drying devices).  One of ordinary skill in the art would have had a reasonable expectation of success of using a bin and bin tipper for its known purpose of transporting and/or storing articles for transport among an automated industrial laundry system, such as systems contemplated by Baernthol and Page, and would have been motivated to have communication between the bin tipper and a controller to actuate a clamp or spin motor in order to realize the automated nature of the process.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 162 and 163 are rejected under 35 U.S.C. 103 as being unpatentable over DE102006051374B3 by Baernthol et al. in view of WO2018041593A1 by Aydogdu et al., U.S. Patent Application Publication 20180237973 by Nakanishi et al., and U.S. Patent Application Publication 20070163093 by Wright et al. as applied to claim 1 above, and further in view of U.S. Patent 25722965 granted to Johnson.
As to claims 162 and 163, Baernthol does not teach a rigid flange protruding from the tub and substantially parallel to the front of the tub, the flange being received in a gap between a pair of bumpers on the rigid frame.  However, one of ordinary skill in the art would have recognized as obvious to have a flange and a pair of bumpers.  Johnson teaches a bumper 28 (fig. 1) for the explicit purpose of limiting washing tub tilt (col. 2, ll. 23-24).  One of ordinary skill in the art, being aware of the need to limit basket tilt, in particular upon the obvious modification to suspend the tub of Baernthol within a rigid frame, would have been motivated to provide a bumper to limit tub tilt, as suggested by Johnson.  One of ordinary skill in the art would have employed routine engineering to provide a flange and pair of bumpers with a reasonable expectation of success of limiting tub tilt within acceptable design parameters.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711